Citation Nr: 0505747	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  04-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to April 
1964.  He died in November 2000.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In February 2005, the appellant informed her representative 
that she was unable to attend a scheduled videoconference 
hearing at that time and requested instead that she be 
scheduled for a Travel Board hearing.  The appellant was 
found by the Board to have shown good cause for failing to 
appear for the videoconference hearing and for failing to 
provide a timely request for a new hearing date.  
Consequently, the motion to reschedule a hearing before the 
Board and request to change from a videoconference hearing to 
a Travel Board hearing was granted by the Board.  See 
38 C.F.R. § 20.702(c)(1).  Under these circumstances, this 
case must be returned to the RO so that the appellant is 
afforded an opportunity to present testimony at a Travel 
Board hearing.


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should appropriately schedule the 
appellant for a Travel Board hearing.  
The RO should notify the appellant of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the appellant withdraws her hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.   

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


